ON MOTION
ORDER
1st Media, LLC moves without opposition to stay proceedings in this appeal pending this court’s en banc disposition in Therasense v. Becton, Dickinson & Co., 2008-1511.
1st Media asserts that this case and Therasense involve the same issue, specifically what standards govern in inequitable conduct cases.
We note that oral argument in Thera-sense is currently set for November 9, 2010.
Accordingly,
It Is Ordered That:
(1) The motion to stay is granted. 1st Media is directed to inform the court within 30 days of the disposition of Therasense how it believes this appeal should proceed. The appellees may also respond within that time.
(2) A copy of this order shall be transmitted to the en banc court to inform it of this related appeal.